         Case 1:18-cv-11413-AT-SDA Document 97 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          6/8/2020
 Anthony B. Nelson,

                                  Plaintiff,
                                                             1:18-cv-11413 (AT) (SDA)
                    -against-
                                                             ORDER
 Diane Argyropoulous et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The Court is in receipt of Plaintiff’s Letters dated April 15, 2020 and May 15, 2020 and

entered on the docket on June 3, 2020. (ECF Nos. 93 & 95) Due to the recent public health

concerns and the difficulties and delays articulated by Plaintiff, it is hereby Ordered that the

deadline for Plaintiff to file an Amended Complaint (see Order, ECF No. 85) is extended until July

8, 2020 nunc pro tunc.

       A copy of this Order will be mailed and emailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               June 8, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
